DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  
In claim 4, line 2, “determine whether” should read “determining whether”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. Claims 1, 11, and 18 recite a process, a system for performing the process, and a machine for performing the process, the process including the step of capturing at least one image of an installation location for the access control hardware and generating a set of customized installation instructions for the access control hardware at the installation location based on the at least one image. The recited steps, under their broadest reasonable interpretation, are an observation (capturing an image), an opinion (generating instructions), and managing personal behavior in the form following rules or instructions. The recited steps, as drafted, are thereby a process that is a method of applying an abstract idea, specifically a mental process (observation and opinion) and a certain method of organizing human activity (managing personal behavior; instructions; see MPEP 2106.04(a)(2) and Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1004 (2010)), but for the recitation of the additional elements of a camera, a mobile device comprising a processor and a memory, and the step of displaying the customized installation instructions on a graphical user interface of the mobile device. If claim limitations, under their broadest reasonable interpretation, include a mental process and/or certain methods of organizing human activity, the specific limitations fall under the abstract ideas judicial exception. Accordingly, claims 1, 11, and 18 recite an abstract idea.
This judicial exception is not integrated into a practical application because the claims do not recite additional elements that are significantly more than the judicial exception or meaningfully limit the practice of the judicial exception. The additional elements, as noted above, are a camera, a mobile device comprising a processor and a memory having a plurality of instructions stored thereon that, in response to execution by the processor, causes the mobile device to perform the process, and the step of displaying the customized installation instructions on a graphical user interface of the mobile device. The additional hardware elements are recited at a high-level of generality amounting to a generic computing device. As such, the additional hardware elements are merely generic computer components used to apply the judicial exception. Additionally, the additional step of displaying the instructions is merely displaying the result of the abstract idea and thereby amounts to insignificant extra-solution activity. Accordingly, the additional elements and steps do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional step and hardware elements are insignificant extra-solution activity performed before and after the abstract idea and generic computing components/device used to apply the judicial exception. As the elements are insignificant extra-solution activity and fall under the “apply it” limitation of the judicial exception, the elements do not amount to significantly more than the judicial exception and are well-understood, routine, and conventional. As such, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, under their broadest reasonable interpretation, the additional elements do not meaningfully limit the practice of the abstract idea. Therefore, claims 1, 11, and 18 are not directed to eligible subject matter as they are abstract ideas without significantly more.
Claims 2-10, 12-17, and 19-20 are dependent from claims 1, 11, and 18 respectively and include all the limitations of the independent claims. Therefore, the dependent claims recite the same abstract idea. The limitations of the dependent claims fail to amount to significantly more than the judicial exception. For example:
The limitations of claims 2 and 12 merely recite the steps of generating the instructions by a server and transmitting data to and from the server. The step of generating the instructions is an abstract idea as discussed above but for the recitation of a server which is recited at a high-level of generality and thereby a generic computing device. Additionally, the steps of transmitting data are recognized as well-understood, routine, and conventional functions that are insignificant extra-solution activity per MPEP 2106.05(d)(II). Therefore, the limitations fail to provide any teaching that integrates the judicial exceptions into a practical application or amounts to significantly more than the judicial exceptions. For this reason, the analysis performed on the independent claims is also applicable on these claims.
The limitations of claims 3 and 19 recite the step of analyzing the image based on machine learning. The step of analyzing the image is a further abstract idea in the form of a mental process (evaluation or observation) but for the recitation of using machine learning. Due to the high level of generality recited by the limitation of machine learning, under its broadest reasonable interpretation, machine learning is merely applying a generic computing device possessing an algorithm to perform the judicial exception. Therefore, the limitation falls under the “applying it” limitation of the judicial exception. Therefore, the limitations fail to provide any teaching that integrates the judicial exceptions into a practical application or amounts to significantly more than the judicial exceptions. For this reason, the analysis performed on the independent claims is also applicable on these claims.
The limitations of claims 4-9, 13-17, and 20, under their broadest reasonable interpretations, recite further abstract ideas in the form of mental processes (evaluations and observations) and are thereby not additional elements that can integrate or amount to significantly more than the abstract ideas of the independent claims. Therefore, the limitations fail to provide any teaching that integrates the judicial exceptions into a practical application or amounts to significantly more than the judicial exceptions. For this reason, the analysis performed on the independent claims is also applicable on these claims.
The limitation of claim 10 recites the additional step of capturing video. This step, under its broadest reasonable interpretation, is insignificant extra-solution activity performed before the abstract idea process as the step is merely data gathering. Therefore, the limitation fails to provide any teaching that integrates the judicial exceptions into a practical application or amounts to significantly more than the judicial exceptions. For this reason, the analysis performed on the independent claims is also applicable on these claims.
Accordingly, claims 2-10, 12-17, and 19-20 recite abstract ideas without significantly more and are not drawn to eligible subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Mittleman et al. (US PGPub 20190385373), hereinafter referred to as Mittleman.
In regards to claims 1, 11, and 18, Mittleman teaches a method of customized installation of access control hardware [claim 1] (Abstract; Paragraph 0005), a system [claim 11] (Abstract; Paragraph 0006), and a mobile device [claim 18] (Abstract; Paragraph 0006), comprising:
the mobile device (Abstract; Paragraphs 0006, 0063; mobile computing device);
a camera (Abstract; Paragraph 0006, 0107);
capturing, by a camera of a mobile device, at least one image of an installation location for the access control hardware (Paragraphs 0107, 0113, 0168 teach the user can view and capture the environment through the camera of the mobile computing device of a device installation location);
generating a set of customized installation instructions for the access control hardware at the installation location based on the at least one image (Fig 24; Paragraphs 0105, 0179, 0188, 0190 teach the system can generate and display visual installation recommendations for the hardware including locations, virtual overlays including internal wall objects and location information, and rendered installation instructions for completing the installation process); and
displaying the customized installation instructions on a graphical user interface of the mobile device (Figs 18B, 24; Paragraphs 0188, 0190).
In regards to claims 2 and 12, Mittleman further teaches further comprising transmitting, by the mobile device, the at least one image to a server (Fig 2B; Paragraph 0084-0085, 0126 teach the images and/or visualizations captured on the mobile device can be uploaded to the server (Ref 164) and the server can perform all functionality of the client/mobile devices); wherein generating the set of customized installation instructions comprises generating the set of customized installation instructions by the server (Fig 2B; Paragraph 0084-0085, 0126 teach the server can perform all functionality of the client/mobile devices including generating instructions per paragraphs 0105, 0179, 0188, 0190 as discussed above); and further comprising transmitting the set of customized installation instructions from the server to the mobile device (Fig 2B; Paragraph 0084-0085, 0126).
In regards to claims 3 and 19, Mittleman further teaches wherein generating the customized installation instructions comprises analyzing the at least one image based on machine learning (Paragraphs 0113, 0190-0191 teach the environment/images are analyzed by computer vision and matching algorithms capable of identifying the captured objects and elements of the installation process to instruct the user during installation).
In regards to claims 4 and 13, Mittleman further teaches wherein analyzing the at least one image comprises determine whether a hardware template is in a proper location at the installation location based on the at least one image (Figs 18A, 22A; Paragraphs 0157, 0178 teach the system determining and displaying if the location is an acceptable area for installation of the hardware).
In regards to claims 5 and 14, Mittleman further teaches wherein analyzing the at least one image comprises determining whether an existing hole pattern at the installation location is compatible with a retrofit access control hardware component based on the at least one image (Paragraphs 0104, 0176, 0191 teach the system can identify via the image analysis the existing hardware installations and objects and can identify correct and incorrect installations by comparing the correct installation to the captured installation (compatibility)).
In regards to claims 7 and 16, Mittleman further teaches wherein analyzing the at least one image comprises determining a proper electrical wiring configuration at the installation location for the access control hardware based on the at least one image (Figs 24-29; Paragraphs 0187, 0193 teach the system can detect the wiring configuration at the installation location and update the visualization application to update instructions and guide the user through installation including detecting incorrect wiring configurations including length, connections, quality, and location).
In regards to claims 8 and 17, Mittleman further teaches wherein analyzing the at least one image comprises determining a wireless communication environment of a physical environment of the installation location based on the at least one image (Fig 8; Paragraphs 0102-0104, 0138 teach the system provides a field of view (Ref 806) that shows the communication strength and effective communication range from a base device to assist in installing the hardware devices in the physical environment and identifies external interferences with the wireless communication).
In regards to claim 9, Mittleman further teaches wherein analyzing the at least one image comprises determining one or more access control hardware components of a plurality of access control hardware components captured in the at least one image to use for a particular installation step of the access control hardware (Figs 21, 24; Paragraphs 0169, 0171, 0180, 0191 teach the system includes scanning devices used in conjunction with the camera, the system capable of identifying objects including studs, wiring, outlets, environmental objects, and screws and updating the instructions accordingly based on the determined objects and components such as the wiring and identifying the device/hardware being installed among the connected system of devices).
In regards to claim 10, Mittleman further teaches wherein capturing the at least one image comprises capturing video of the installation location (Paragraphs 0147, 0184, 0198, 0202 teach the system captures real-time views and live video feed from the smart phone (user mobile device) during the installation process).
In regards to claim 20, Mittleman further teaches wherein to generate the customized installation instructions comprises to analyze the at least one image to determine at least one of: whether a hardware template is in a proper location at the installation location (Figs 18A, 22A; Paragraphs 0157, 0178 teach the system determining and displaying if the location is an acceptable area for installation of the hardware); whether an existing hole pattern at the installation location is compatible with a retrofit access control hardware component (Paragraphs 0104, 0176, 0191 teach the system can identify via the image analysis the existing hardware installations and objects and can identify correct and incorrect installations by comparing the correct installation to the captured installation (compatibility)); a proper electrical wiring configuration at the installation location for the access control hardware (Figs 24-29; Paragraphs 0187, 0193 teach the system can detect the wiring configuration at the installation location and update the visualization application to update instructions and guide the user through installation including detecting incorrect wiring configurations including length, connections, quality, and location); or a wireless communication environment of a physical environment of the installation location (Fig 8; Paragraphs 0102-0104, 0138 teach the system provides a field of view (Ref 806) that shows the communication strength and effective communication range from a base device to assist in installing the hardware devices in the physical environment and identifies external interferences with the wireless communication). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mittleman in view of Qu et al. (CN 108109167), hereinafter referred to as Qu.
In regards to claims 6 and 15, Mittleman teaches identifying the gaps between objects, distance between studs, and thickness of objects (Paragraphs 0178,0200) but does not explicitly teach wherein analyzing the at least one image comprises determining at least one of a door thickness or a backset at the installation location based on the at least one image. However, Qu teaches a door locking mounting method and device including using image analysis and machine vision to check key parameters based on captured images (Page 8, paragraph 12 and page 11, paragraph 2), the key parameters including door thickness and lock tongue opening position (backset) (Page 7, paragraphs 14-15).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mittleman to incorporate the teachings of Qu as both references and the claimed invention are directed to home hardware installation support devices and method. One of ordinary skill in the art would have modified Mittleman to include the step of detecting a door thickness and/or lock tongue position as part of the process of installing a smart lock (smart device) by using the technique of Qu of using image analysis to determine the key parameters as both references use image analysis. Upon such modification, the system and method of Mittleman would include wherein analyzing the at least one image comprises determining at least one of a door thickness or a backset at the installation location based on the at least one image. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Qu with Mittleman’s system and method in order to give direction for installing smart locks as part of the smart home system.

Conclusion
Accordingly, claim 4 is objected to and claims 1-20 are reject.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20120197600 (Bai et al.) teaches a system and method for analyzing sensor placement based on a virtual environment model using virtual embodiments of the sensors.
US 20210037174 (Meganathan et al.) teaches a process for using a mobile device including a camera to generate a virtual field of view for planning the installation of security cameras within a physical environment.
US 20200128171 (Herson et al.) teaches a system and method for using machine learning for device placement and configuration based on image analysis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORRELL T FRENCH whose telephone number is (571)272-8162. The examiner can normally be reached M-Th 7:30am-5pm; Alt Fri 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.T.F./Examiner, Art Unit 3715                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715